Citation Nr: 0713653	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of burn, 
dorsal surface, right foot.

2.  Entitlement to service connection for residuals of burn, 
dorsal surface, right foot.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for residuals of burn, dorsal surface, 
right foot, was denied in a July 1955 rating decision.  It 
was held that there was no residual from the burns.  The 
veteran was notified of this decision and of his appeal 
rights at that time and did not appeal the decision.  

2.  The evidence received since the July 1955 rating raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the competent, relevant evidence is 
against a finding that the veteran's current right lower 
extremity problems are related to service.


CONCLUSIONS OF LAW

1. The July 1955 rating decision, which denied service 
connection for residuals of burn, dorsal surface, right foot, 
is final; the evidence received since that rating decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2006).

2.  Residuals of burn, dorsal surface, right foot, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The veteran's claim regarding his residuals of burn, dorsal 
surface, right foot, is a previously-denied claim, and thus 
the holding in this case would apply to this claim.  The 
Court held that the VCAA notice must include the bases for 
the denial in the prior decision and describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes new and material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

In the present appeal, the July 2003 VCAA notice to the 
veteran did address the fact that the veteran needed to 
submit new and material evidence to reopen his claim for 
service connection for residuals of burn, dorsal surface, 
right foot; and also explained what new and material evidence 
was, why the veteran's previous claim had been denied.  
Regardless, the veteran's claim is being reopened due to the 
submission of new and material evidence and any error would 
be harmless.  

By letter dated in July 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection and in a claim to reopen a previous denial.  The 
veteran was informed of what evidence he was expected to 
provide, and that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
veteran was not told what evidence VA would seek to provide; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claim.  The veteran reported 
that he had no other information to submit in a January 2004 
statement, and his January 2004 notice of disagreement.  
Furthermore, the veteran was given notice in a statement of 
the case, issued in April 2004, that VA would obtain any 
evidence held by a Federal government agency, and would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  Since this notice, the veteran has had an 
opportunity to inform VA of any evidence he wishes them to 
obtain.  It is noted that in August 2003, VA did request 
records from the veteran's private physician and received a 
response that same month, and that the veteran's service 
medical records are of record.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
reports, VA treatment records, and service medical records.  
A VA examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Kent, supra.  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2006)).  Here, the application to 
reopen the claim for service connection for residuals of 
burn, dorsal surface, right foot, was filed after August 
2001, and thus the amended standard applies.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The veteran contends that he has residuals from a burn to his 
right foot that he received while on active duty.  

Service connection for residuals of burn, dorsal surface, 
right foot, was denied by the RO in a July 1955 rating 
decision.  The relevant evidence of record at that time was 
service medical records and the veteran's application for 
benefits.  Service medical records from February 1954 showed 
that the veteran received a second degree burn on his right 
foot while in service.  An April 1955 separation examination 
reported that scars and marks were "as noted."  In the note 
section specific scars and marks were not noted. 

The RO determined that there was no evidence of a current 
disability and denied the claim for service connection.  The 
veteran was notified of the denial in a July 1955 letter, 
which included his appellate rights.  He did not appeal the 
decision, and, therefore, the denial of service connection 
for residuals of burn, dorsal surface, right foot, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. 20.1103.  

Since the 1955 decision, the veteran has submitted new 
evidence, including medical evidence showing he has varicose 
veins on his right lower extremity reaching to the talus 
area, and also on his right foot, which relates to an 
unestablished fact necessary to substantiate his claim for 
entitlement to service connection for residuals of a burn to 
his right foot.  See 38 C.F.R. § 3.156(a) (2006).  This 
medical opinion provides evidence of a current disability.  
The basis for the 1955 denial of service connection for 
residuals of a burn to the right foot was that the veteran 
had not submitted evidence of a current disability.  
Therefore, this evidence establishes a new fact and cures the 
defect of the specified basis for the denial of service 
connection, and thus constitutes new and material evidence.  
See id.  Accordingly, the claim is reopened.  As the RO has 
considered the matter on the merits, the Board may proceed to 
the merits without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

III. Service Connection

The veteran contends that he has residuals from a burn to his 
right foot that he received after spilling coffee on himself 
while serving as a mess cook in the United States Navy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the 
veteran's current right lower extremity problems are a result 
of the burn he received in service. 

A July 2003 letter received from a private physician shows 
that over the last 2-3 years the veteran noted the 
development of superficial venous varicosities over the right 
ankle and foot, and also that he had developed a numb feeling 
of the under surface of his right foot whenever he tried to 
ascend a ladder.  The physician noted that there was no 
family history of vascular disease, the veteran was not 
diabetic, and the problems were not present on the left lower 
extremity.  Given this information, the physician was of the 
opinion that there was a reasonable probability that the 
veteran's current lower extremity findings were related to 
service.

An August 2003 letter from the same physician explained that 
he had never treated the veteran for his current injuries to 
his right foot and ankle.  He further explained that his 
information was derived solely from the history provided by 
the veteran, except that there was current clinical findings 
that the veteran had superficial venous varicosities in the 
right lower extremity, and that there was a subjective 
feeling of numbness on the undersurface of the foot.  

At a November 2003 VA examination, the veteran denied any 
numbness or tingling in his foot or toes.  He did state that 
he gets right leg cramps.  The examiner reported varicose 
veins over the lateral malleolus extending to the medial 
malleolus to the talus area on the right leg, over the forth 
and fifth metatarsals on the right foot, and also on the left 
ankle.  The examiner noted no scars over the right ankle or 
foot.  In the examiner's diagnosis, she stated that there may 
be some element of peripheral vascular disease accounting for 
some of the symptoms the veteran is having due to his 
hypertension and smoking history.  The examiner noted that 
the veteran's private physician's opinion was based on 
history provided by the veteran, and also that according to 
notes at the time of the veteran's injury, it appeared that 
as little as three days after the injury the burn was healing 
well; and that in March of the same year (the month after the 
accident), it appeared that there was normal progression of 
the healing process.  The examiner then opined that it was 
not at least as likely as not that the burn that the veteran 
suffered in 1954 was related to the current symptoms that he 
was having.

The private physician's opinion, that the veteran's right 
lower extremity problems were related to service, was based, 
in part, on the veteran's statement that his problems were 
not present on his left lower extremity.  The VA examination 
shows that the veteran has varicose veins on both lower 
extremities.  Furthermore, at that examination, the veteran 
denied any numbness or tingling in his feet or toes.  Since 
the private physician's opinion is based, in part, on 
information that has been shown to be false, the Board has 
given this opinion lesser probative value.  

In sum, the November 2003 VA examiner came to her conclusion, 
that the veteran's current symptoms were not as likely as not 
a result of the burn he received while in the service, after 
first reconciling her opinion with the private physician's 
opinion.  She also pointed out that the veteran had varicose 
veins on both lower extremities, and took into consideration 
the veteran's other medical records - including reports in 
the veteran's service medical records that indicate that the 
burn was healing well and that there was normal progression 
of the healing process.  Accordingly, the Board finds that 
the preponderance of the competent evidence is against a 
finding of a nexus between any current right lower extremity 
problems and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for residuals of 
burn, dorsal surface, right foot is reopened.  

Entitlement to service connection for residuals of burn, 
dorsal surface, right foot, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


